Interim Decision #2275

MATTER OF KONG
In Visa Petition Proceedings
A-20282149
Decided by Board March 25, 1974
Under the law of Burma, a Kittima adoption, which is governed by statute and
which does not have retroactive effect, confers on the person adopted a status
very similar to that of a natural child, with intended full rights of inheritance.
An Appatittha adoption, which is a ceremonial adoption, establishes only a
casual relationship with very limited rights and obligations between parent
and child, and cannot be considered an adoption for immigration purposes.
ON BEHALF OF PETITIONER: Jack Stedman, Esquire

250 Columbus Avenue, Suite 200
San Francisco, California 94133

The lawful permanent resident petitioner applied for preference
status for the beneficiary as her adopted son under section
203(aX2) of the Immigration and Nationality Act. In a decision
dated March 16, 1973, the District Director denied the petition on
the ground that the beneficiary had not been adopted in conformity with the age requirement of section 101(bX1XE) of the Act. The
petitioner has appealed from that denial. The appeal will be
dismissed.
In order to qualify as an adopted son under section 203(aX2) of
the Act, the beneficiary must have been adopted by the petitioner
in accordance with the requirements of section 101(bX1XE). Matter
of Ng, Interim Decision No. 2147 (BIA 1972); Matter of Yue, 12 L &
N. Dec. 747 (BIA 1968); Matter of Caramanzana, 12 I. & N. Dec. 47
(B IA 1967). An adopted child is defined in section 101(bX1XE) as "a
child adopted while under the age of fourteen years if the child has
thereafter been in the legal custody of, and has resided with, the
adopting parent or parents for at least two years ...."
The beneficiary is a native and citizen of Burma who was born
in 1955. The petitioner and her husband purportedly adopted the
beneficiary in 1960 in accordance with Burmese Buddhist law and
custom. Counsel has submitted a memorandum of Burmese law
prepared by the Far Eastern Law Division of the Library of

Congress. According to that memorandum, a ceremonial adoption
649

Interim Decision #2275
is known as an Appatittha adoption and establishes only a casual
relationship with very limited rights of inheritance.
In 1970, when the beneficiary was nearly 15 years old, the
petitioner and her husband effected a Kittima adoption under the
law of Burma. A Kittima, adoption is governed by statute and
confers on the person adopted a status very similar to that of a
natural child. A Kittima son or daughter is adopted with the
intention that he or she will have full rights of inheritance in the
adoptive parents' estate. Since April 1, 1941, a Kittima adoption
must be effected by means of an instrument of adoption executed
in accordance with Section 5 of the Registration of Kittima
Adoptions Act.
Counsel contends that we should recognize an Appatittha adoption as creating an adoptive relationship within the meaning of

section 101(bX1)(E), or alternatively, that the Kittima adoption has
retroactive effect to the date of the Appatittha adoption. According
to the Library of Congress memorandum, Kittima adoption is
much closer to the concept of adoption in the United States than is
Appatittha adoption. The latter is merely an informal relationship
which does not create substantial legal rights and obligations
between parent and child, and cannot be considered an adoption
for immigration purposes.
Registration is a necessary prerequisite for the legal validity of
a Kittima adoption effected after April 1, 1041. The memorandum
of Burmese law expressly refutes counsel's contention that a
Kittima adoption has retoratctive effect. Since the beneficiary was
over the age of 14 when his Kittima adoption was registered, he
did not meet the age requirement of section 101(b)(1)(E). Therefore,
he cannot qualify as an adopted son of the petitioner under section
203(aX2) of the Act.
The District Director's decision was correct. The appeal will be
dismissed.
ORDER: The appeal is dismissed.

650

